Fourth Court of Appeals
                                San Antonio, Texas
                                     October 27, 2021

                                   No. 04-20-00151-CV

                                  John PORTERFIELD,
                                        Appellant

                                            v.

                 DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                 Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-366
                       Honorable Kirsten Cohoon, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice


       Because the panel has issued a different opinion, appellee’s motion for en banc
reconsideration is DENIED AS MOOT.


                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court